NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARI BAHADUR MAGAR,                              No.   20-70627

                Petitioner,                      Agency No. A206-033-312

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 3, 2021**
                                San Francisco, California

Before: SILER,*** RAWLINSON, and BUMATAY, Circuit Judges.

      Petitioner, Hari Bahadur Magar, seeks review of the Board of Immigration

Appeals’ (BIA) decision, which affirmed the Immigration Judge’s (IJ) denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
petitioner’s asylum application. We deny the petition for review.

      We have jurisdiction to review under 8 U.S.C. § 1252(a). When the BIA

issues its own decision but relies in part on the IJ’s decision, we review both the

IJ’s and the BIA’s decisions. See Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th

Cir. 2012) (citations omitted).

      Questions of law and mixed questions of law and fact are reviewed de novo.

Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014). We will reverse the

BIA’s factual determinations only “if the evidence . . . presented was such that a

reasonable factfinder would have to conclude” otherwise. INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992).

      A removable alien bears the burden of demonstrating asylum eligibility by

showing that he is a refugee. 8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(a). A

refugee is a person who is unwilling or unable to return to his home country “because

of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1101(a)(42)(A). To be eligible for withholding of removal, the petitioner must

show a “clear probability” that his “life or freedom would be threatened in the

proposed country of removal on account” of such category. 8 CFR § 1208.16(b);

Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1392 (9th Cir. 1985).




                                          2
      1.     Substantial evidence supports the BIA’s and IJ’s conclusions that

Magar did not demonstrate that he suffered past persecution. Persecution is an

“extreme concept that does not include every sort of treatment that our society

regards as offensive.” Mansour v. Ashcroft, 390 F.3d 667, 672 (9th Cir. 2004)

(citations omitted). Threats “often do not effect significant or actual suffering or

harm” to rise to the level of persecution. Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (quoting Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)). We may

find persecution where threats are “repeated, specific and ‘combined with

confrontation or other mistreatment.’” Duran-Rodriguez v. Barr, 918 F.3d 1025,

1028 (9th Cir. 2019) (quoting Lim, 224 F.3d at 936).

      Magar testified he was briefly kidnapped by Maoists in 2006, he suffered a

slap in 2006, and he was subjected to several instances of harassment. He suffered

no other harms when he returned to Nepal at least ten times, for several months each

time, between 2006 and 2013. His relatives, still living in Nepal throughout this

time, likewise have not been harmed. Therefore, substantial evidence supports the

BIA’s and IJ’s determination that the harm Magar suffered did not rise to the level

of past persecution.

      2.     Substantial evidence supports the BIA’s conclusion that Magar did not

demonstrate a well-founded fear of future persecution. When an applicant fails to

establish past persecution, the burden is on the applicant to demonstrate a well-


                                         3
founded fear of future persecution. 8 C.F.R. § 1208.13(b)(1); Lolong v. Gonzales,

484 F.3d 1173, 1178 (9th Cir. 2007). The reasonableness of such fear is undercut

when similarly situated family members remain in the home country unharmed.

Sinha v. Holder, 564 F.3d 1015, 1022 (9th Cir. 2009). An applicant’s “history of

willingly returning to his or her home country militates against a finding of past

persecution or a well-founded fear of future persecution.” Ming Dai v. Sessions, 884

F.3d 858, 871 (9th Cir. 2018).

      Magar worked for Carnival Cruise Lines and spent two to three months in

Nepal every year. Magar entered the United States and returned to Nepal, without

suffering harm, at least ten times between 2006 and 2013, never expressing a fear of

returning to Nepal until his final entry on September 4, 2013. His wife and children

have not been harmed since moving from their small village to Kathmandu, Nepal’s

capital city. Magar’s parents likewise were not approached by Maoists until they

returned to the small village and even then, were only approached twice and never

physically harmed by the Maoists. Magar has and could continue to avoid incidents

with the Maoists through relocation within Nepal (he stayed in three locations

without issues, including Pepsicola, Old Baneshwor, and Kadaghari).

      Magar has failed to “adduc[e] credible, direct and specific evidence in the

record of facts that would support a reasonable fear of persecution.” Halim v.

Holder, 590 F.3d 976, 976-77 (9th Cir. 2009) (quoting Ahmed v. Keisler, 504 F.3d


                                         4
1183, 1191 (9th Cir. 2007)). Therefore, substantial evidence supports the BIA’s

determination that Magar failed to establish an objectively reasonable fear of future

persecution.

      3.       We lack jurisdiction to consider whether Magar demonstrated a pattern

or practice of persecution. He raised this claim for the first time in his brief and

failed to exhaust this claim before the agency.      P. Br. 27-35. Under 8 U.S.C. §

1252(d)(1), we “may review a final order of removal only if the alien has exhausted

all administrative remedies available to the alien as of right.” Id.; see Sola v. Holder,

720 F.3d 1134, 1135-36 (9th Cir. 2013) (holding the court lacks jurisdiction to

review unexhausted claims).

      PETITION FOR REVIEW IS DENIED.




                                           5